Citation Nr: 1709134	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  14-11 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to the award of VA benefits, to include whether severance of service connection for posttraumatic stress disorder (PTSD), Parkinson's disease, and residuals of a right hand injury with amputation to right index finger at proximal tip, fused and deformed long finger at distal joint and atrophy of thumb, was proper.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The appellant entered active duty in July 1964 and separated from active duty in January 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from administrative decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in June 2011 and October 2011.  The June 2011 decision informed the appellant that his entire period of active duty service was dishonorable for VA purposes and a bar to VA benefits; the October 2011 decision informed    the appellant that his service-connected benefits had been terminated effective November 1, 2011.  

The appellant provided testimony at a videoconference hearing before the undersigned Veterans Law Judge in December 2016.  A transcript is of record.  At the time of his hearing, the appellant submitted additional evidence directly to the Board, which     was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2016). 

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant received a discharge under conditions other than honorable. 

2.  The appellant had several periods of absence without official leave (AWOL), one of which totaled 314 days and resulted in a finding of desertion; was tried by a general court martial, which sentenced appellant to be discharged from service with a dishonorable discharge, though execution was suspended due to appellant's desire to deploy to Vietnam; and engaged in persistent and willful misconduct prior to discharge. 

3.  There is no evidence showing that the appellant was insane at the time of the offenses that resulted in his discharge under conditions other than honorable.

4.  The appellant's discharge was upgraded under the provisions of the Department of Defense (DoD) special discharge review program effective April 5, 1977.

5.  The award of service connection for residuals of a right hand injury with amputation to right index finger at proximal tip, fused and deformed long finger     at distal joint and atrophy of thumb; PTSD; and Parkinson's disease was clearly    and unmistakably erroneous.

CONCLUSIONS OF LAW

1.  The character of the appellant's service from July 1964 to January 1970 is a bar to VA benefits.  38 U.S.C.A. §§ 101, 5107, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.354 (2016).

2.  The criteria for severance of service connection have been met and the severance of service connection for PTSD, Parkinson's disease, and residuals of a right hand injury with amputation to right index finger at proximal tip, fused and deformed long finger at distal joint and atrophy of thumb, was proper.  38 U.S.C.A. §§ 1110, 1112, 5109A, 5112(b)(10) (West 2014); 38 C.F.R. §§ 3.6(a), 3.105(d), 3.303, 3.400 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the character of discharge issue, the appellant was sent a notification letter in April 2011, that informed the appellant that a decision regarding the character of his service, and therefore his status as a veteran, must be made prior to adjudicating the merits of his claims of entitlement to VA benefits.  It also informed him that he would be eligible for VA benefits only if his service was determined not to be dishonorable.  A copy of the regulation regarding character of discharge, 38 C.F.R. § 3.12, was attached to the letter.  The appellant was requested to provide evidence demonstrating that his service was honorable.  VA explained at the end    of the letter that it would review any evidence he submitted, along with his service records, in rendering a decision.  Given this letter, the Board finds that any extant duty to notify has been satisfied.  The due process notice as it pertains to the severance of the appellant's service-connected disabilities will be discussed in further detail below.  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service personnel records, service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359    (Fed. Cir. 2016).  The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim that has not been obtained.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Character of Discharge

The appellant is seeking to be declared eligible for VA benefits and have the previously awarded benefits restored.  When a person is seeking VA benefits, it       first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  "The term veteran means a person who served in the active military, naval or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2).  Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and regulatory bars listed in 38 C.F.R. § 3.12(d).  In this case, the applicable regulations are 38 C.F.R. § 3.12(c) and 38 C.F.R. § 3.12(d).  The former provides that benefits are not payable where the former service member was discharged or released by reason of the sentence of a general court-martial; as a deserter; or by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days.  38 C.F.R. § 3.12(c)(2), (4) and (6).  The latter provides that a discharge because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).

An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12(d)(4).

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  Specifically, pursuant to 38 U.S.C.A. § 5303(b), "if it is established to the satisfaction of the Secretary that, at the time of the commission of an offense leading to a person's court-martial, discharge or resignation, that person was insane, such person shall not be precluded from benefits under laws administered by the Secretary based upon the period of service from which such person was separated."  38 U.S.C.A. § 5303(b). 

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  When a rating agency is concerned with determining whether a Veteran was insane at the time he committed an offense leading to his court-martial, discharge or resignation, it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in 38 C.F.R. § 3.354(a).    38 C.F.R. § 3.354(b). 

Service connection was granted for residuals of a right hand injury in an August 2004 rating decision, for PTSD in a September 2004 rating decision, and for Parkinson's disease in a December 2010 rating decision.  The appellant filed a claim in January 2011 seeking entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  In the    June 2011 administrative decision, the RO found that the character of the appellant's military service for the period July 2, 1964 through January 20, 1970, which is his entire period of active duty service, was not honorable for VA purposes and was considered a bar to VA disability benefits.     

The RO found the appellant had been convicted by general court martial as a deserter for one count of being absent without leave for 312 days; convicted by special court martial for one count of being absent without leave for 95 days; and was also charged and found guilty of being absent without leave on multiple other occasions.  The RO concluded that appellant's under conditions other than honorable discharge was issued as a result of a general court martial and special court martial resulting in extensive confinement periods totaling 122 days; that appellant was charged with desertion during a time of conflict in which he intended to permanently stay away until he was finally apprehended by the Federal Bureau of Investigation; that appellant's service record is indicative of a pattern of unacceptable behavior and actions that show a repeated and flagrant lack of willingness to conform to military life as demonstrated by his willful and persistent misconduct; and that in its totality or in its individual parts, appellant's actions now prevent him from receiving VA benefits.  The June 2011 administrative decision specifically cited 38 C.F.R. § 3.12(c)(2), (4) and (6)     and 38 C.F.R. § 3.12(d)(4) in support of its determination.  

The appellant's original DD Form 214 reveals that he was discharged from active service in January 1970 "under conditions other than honorable."  It was noted he was discharged by reason of request for discharge for the good of the service.  

There are two additional DD Forms 214 of record.  Both reveal that the character  of appellant's discharge from service was under honorable conditions, and the authorizing officer on both was the same Special Discharge Review Program Officer.  One of those DD Forms 214 contains additional evidence in the remarks section, namely that the appellant had applied for a discharge upgrade on April 11, 1977; that the discharge was upgraded on June 23, 1977; that the character of service prior to upgrade was undesirable; and that the upgrade was made pursuant to the Department of Defense (DoD) Special Discharge Review Program.  A DD Form 215 of record, which contains a June 30, 1978 date of correction, indicates that the discharge was reviewed under Public Law 95-126 and a determination made that characterization of service is warranted by DoD SDRP 4 April 1977.  

Service personnel records reveal that appellant served in the Republic of Vietnam from August 23, 1967 until August 8, 1968.  He had offenses and punishments both prior and subsequent to this service.  A record of time lost lists from June 22, 1965 to September 25, 1965, for a total of 95 days due to AWOL; September 25, 1965 to October 15, 1965, for a total of 20 days due to confinement; October 17, 1965 to January 27, 1966, for a total of 102 days due to confinement; April 11, 1966 to April 12, 1966, for a total of one day due to AWOL; June 3, 1966 to April 13, 1967, for a total of 314 days due to AWOL; April 13, 1967 to June 28, 1967, for a total of 76 days due to confinement; August 1, 1967 to August 2, 1967, for a total of one day due to AWOL; and July 15, 1969 to October 21, 1969, for a total of 98 days due to AWOL.  There is also an indication that the appellant fraudulently enlisted by reason of concealment of a prior police record, although retention was approved following discovery of the fraudulent behavior.  

The appellant was tried by a special court martial in November 1965 for three charges, to include the period of AWOL between June 1965 and September 1965.  He was found guilty and confined at hard labor for six months, had to forfeit $61.00 per month for six months, was to be reduced in rank, and to be discharged with a bad conduct discharge.  The convening authority reduced the sentence to confinement at hard labor for three months, forfeiture of $60.00 per month for three months, and reduction in rank with no bad conduct discharge imposed.  

The period of absence from June 3, 1966 to April 13, 1967, was considered desertion.  The general court martial order indicates that appellant was tried in June 1967 and the sentence (to be discharged from service with a dishonorable discharge, to be confined to hard labor for three years, and to forfeit all pay and allowances) was approved, but execution was suspended for a period of eighteen months due to the appellant's desire to deploy to Vietnam and the Command's decision to grant his request.  

Appellant requested a hardship discharge in March 1969 for the purpose of supporting his wife and two children.  It appears the basis was due to the incurrence of several debts following his return from Vietnam.  In an undated letter, the appellant reported that he had worked every opportunity he had since returning from Vietnam, but he could not bring home enough money for the proper care of his family.  There was also discussion of how he wanted his wife to stay home with their children instead of leaving the children to the care of a sitter, which was an added expense, and he indicated that he could make more money working as a carpenter than his military pay.  The discharge was disapproved in April 1969 because appellant had been working hard during off-duty hours to improve his financial situation; had eliminated some of his debts; and his wife was employed.   It was determined appellant was making genuine effort to extricate himself from his dilemma but the Board did not consider the case an undue hardship, such that it was recommended he be retained.  In July 1969, the appellant broke restriction and was absent, believed to be headed to Canada with an 18 year old girl named A.B.  See DD Form 553.  

The appellant was tried by a special court martial in November 1969 for two charges, to include the period of AWOL between July 1969 and October 1969.  He plead and was found guilty of both charges.  

Appellant requested an administrative discharge for the good of the service             on December 19, 1969, at which time he indicated that he understood that his discharge from the Naval Service, effected by acceptance of the request, would be an undesirable discharge which would be issued without referral to or consideration of his case by an administrative discharge board.  

The February 1970 special court martial order indicated that the military judge would not accept the plea of guilty and withdrew the findings of guilty, and that      the prosecution made a motion, which was granted, to dismiss the charges since appellant was discharged from service with an undesirable discharge in January 1970.  

Service personnel records also contain the records associated with appellant's April 1977 request to have his discharge upgraded.  In an April 1977 letter, appellant indicated that after his request for hardship discharge was denied, his wife left him and he went AWOL in an effort to find her, but was unsuccessful and got a job because he was reluctant to return since he had had two periods of AWOL prior        to this and knew that he would be locked up.  He also indicated that after he was apprehended, he was confined for about one month and requested an undesirable discharge rather than stand another court martial and more confinement.   

Service personnel records also reveal, however, that after the initial determination made by the Special Discharge Review Program, a second review was undertaken by the Special Discharge Review Program.  In an April 27, 1978 letter, appellant was informed that the second review had been completed as required by Public Law 95-126 and that as a result, the Board had made a preliminary determination that appellant would not qualify for upgrading under the new, uniform standards for discharge review.  He was further notified that the character of discharge, general  or honorable, that he received from the previous review had not been changed,     but that under the law, he may be ineligible for VA benefits.  The appellant had until a suspense date of June 11, 1978, to request a personal hearing or a second documentary review based on further information submitted; otherwise, the preliminary determination would become final on that suspense date.  

In a June 16, 1978 letter, the appellant was informed that the suspense date had passed and he had neither requested a personal appearance, nor provided any additional information for a second documentary review.  Therefore, the preliminary decision was now final.  The preliminary decision became final on June 21, 1978, as reflected in a document of the DoD Special Discharge Review Program, due to the fact that 45 days had passed with no response received from the applicant.  

An Amendment to a Decisional Document Issued Under the Provisions of Public Law 95-126 dated October 5, 1979, reveals that on October 3, 1979, the Discharge Review Board was directed to amend the decisional document issued following      its initial Public Law 95-126 review because a complaint was confirmed that the original document did not state reasons for its conclusion in the case.  The Board concluded that the appellant's discharge should not be changed under historically consistent criteria for determining honorable service.  The basis for the Board's conclusion was that the type of discharge should not be changed because while the original undesirable discharge was upgraded to general under the special provisions of the Special Discharge Review Program, the applicant's record of service, which includes the serious nature of the offenses which resulted in his administrative separation, a general court martial, a special courts martial, two nonjudicial punishments, 707 days lost, and a final average conduct mark of 3.1, must    continue to be characterized as other than honorable under the historically consistent standards of honorable service set forth in DoDD 1332.28.  For              this reason, appellant's discharge remained characterized as general/SDRP.  

Appellant was notified of this action in a November 7, 1979 letter, and was given a suspense date of December 24, 1979, to request a personal hearing by a panel of the Discharge Review Board.  There is no indication in the service personnel records that any such request was made.  

In July 2011 correspondence, the appellant contends that his service exclusive of the period of AWOL was honest, faithful and meritorious, as well as a benefit to the nation.  He asserts that he volunteered for the service and was not drafted; that he served a tour in Vietnam and received several awards and decorations for efforts while in-country; and that he was the father of two young boys at the time and his wife told him that if he went to Vietnam again, she would leave him.  The appellant also asserts that as the sole provider of the family, he asked for a hardship discharge that was denied.  He indicates that he was in his early 20s at the time and only had a ninth grade education, and that there are several compelling circumstances to justify his unauthorized prolonged absence.  

In a July 2011 statement, the appellant reports that in June 1966, he was told that     if he went to Vietnam, his soon to be wife would not be there when he returned.  They went AWOL together until April 1967, when he was apprehended.  At that time, he had a general court martial sentence, which was suspended if he agreed to go to Vietnam.  The appellant indicates that he was threatened again, but went to Vietnam.  His wife told him again that if he went to Vietnam, she would leave him.  He asked for a hardship discharge but was denied.  At that time she left him and he went after her, leading to his last AWOL.  

The appellant testified before the undersigned in December 2016 that that he was having some marital issues and some other things that caused him to do what he did and that other than that, his service records show he was a good standing Marine with no issues, except for when he went absent without leave.  He denied any legal issues or problems with his chain of command prior to going to Vietnam.  The basic assertion reiterated at his hearing is that the woman he was dating and eventually married threatened to leave him if he went to Vietnam, so he went absent without leave with his family and worked until he was apprehended, and that she again threatened to leave him after his return from Vietnam if he went back to Vietnam, so he went absent without leave with his family and worked until he was again apprehended.  He essentially testified that all his absences were in an effort to keep his family together and that he was working.  Appellant also testified that he had good service when stationed in Vietnam and had no problems there.  

The Board notes that his testimony in December 2016 that he went AWOL with his family after his hardship discharge was denied differs from the account he reported in his April 1977 letter, namely that he went AWOL after his wife left him in an effort to find her.  Interestingly, appellant was suspected of heading to Canada with an 18 year old girl during that absence, which does not corroborate his assertion   that he went looking for his wife.  See DD Form 553.  At no time has the Veteran alleged that he was insane at the times he went AWOL. 

After review of the evidence, the Board finds that appellant had several periods     of AWOL, one of which was considered desertion after it continued for 314 days; that a 1967 general court martial order sentenced appellant to be discharged from service with a dishonorable discharge, though execution was suspended due to appellant's desire to deploy to Vietnam, which he did in August 1967; and that appellant exhibited a pattern willful and persistent misconduct, which ultimately concluded in his being issued a discharge under other than honorable conditions.  As noted above, discharge by reason of the sentence of a general court-martial; as a deserter; as a result of an absence without official leave for a continuous period of at least 180 days; and because of willful and persistent misconduct, are regulatory bars to establishing entitlement for VA benefits as defined under 38 C.F.R. § 3.12(c)(2), (4) and (6) and 38 C.F.R. § 3.12(d)(4).

The Board acknowledges that the Veteran received an upgraded discharge under  the DoD's Special Discharge Review Program.  However, pursuant to 38 C.F.R. § 3.12(h), the program under which his character of discharge was upgraded does not remove the bar to benefits imposed by a discharge under other than honorable conditions.  Review of his discharge was completed by the service department after the upgrade to determine whether his discharge could be upgraded under the new, uniform standards for discharge review.  However, the review Board concluded that his discharge must continue to be characterized as other than honorable under the historically consistent standards of honorable service set forth in DoDD 1332.28.  Accordingly, his other than honorable discharge precludes entitlement to VA compensation benefits.  See 38 C.F.R. § 3.12. 

The Board acknowledges that the appellant has provided explanations for his offenses, namely that he was attempting to keep his family together, and that service personnel records indicate that financial difficulties were also contributing to his in-service problems.  Even if all explanations were accepted, the evidence does not suggest that any of the offenses were not the result of deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of      its probable consequences; rather, the evidence clearly indicates that the appellant acted knowingly and deliberately in each case.  Based on the foregoing, the Board finds that the appellant's misconduct throughout his period of active duty service resulted in a sentence from a general court-martial; being labeled as a deserter;       in an absence without official leave for a continuous period of at least 180 days (actually totaling 314 days) and that it was, in general, willful and persistent.  Therefore, his discharge is considered to have been issued under dishonorable conditions and he is barred from the payment of VA benefits unless he was insane at the time of the offenses which resulted in his discharge.  38 C.F.R. § 3.12(b). 

There is no evidence of record that the appellant was insane at the time he committed the acts noted above.  Although the appellant reported depression or excessive worry and loss of memory or amnesia during an August 1967 examination (dated after        his 314 days AWOL resulting in a finding of desertion), clinical evaluation of his psychiatric functioning was normal at that time.  See reports of medical examination and history.  Moreover, appellant's service treatment records are negative for any complaints, treatment, or diagnosis of insanity or any other psychiatric disorder; he denied frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort during   a March 1969 transfer examination; clinical evaluation of his psychiatric functioning was normal at the time of a January 1970 discharge examination; and the appellant has not suggested that he was insane.  Therefore, for the reasons stated above, the Board finds that the appellant's discharge under conditions other than honorable is         a bar to VA compensation benefits.

Severance of Service Connection

Once service connection has been granted, it can be severed only upon the Secretary's showing that the rating decision granting service connection is clearly and unmistakably erroneous, and only after certain procedural safeguards have   been met.  38 C.F.R. § 3.105(d); see also Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified of the contemplated action at his or her latest address of record, will be furnished detailed reasons for the contemplated action, and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See 38 C.F.R. § 3.105(d).

A review of the record shows that service connection was granted for right hand residuals from injury, right index finger amputation and right middle finger injury, in an August 2004 rating decision.  A February 2005 rating decision recharacterized these disabilities as residuals of a right hand injury, amputation to right index finger at proximal tip, fused and deformed long finger at distal joint and atrophy of thumb, and an increased the rating assigned.  Service connection for PTSD was granted in a September 2004 rating decision and service connection for Parkinson's disease was granted in a December 2010 rating decision.  

In a July 2011 proposed rating action, the RO advised the appellant of its intent to terminate VA benefits based on its determination that his character of discharge was not honorable for VA purposes.  Appropriate due process notice was provided and  the appellant was informed that he had 60 days to submit additional evidence and 30 days to request a hearing. The RO also informed the appellant that he could request a hearing after 30 days, but it would continue with the proposed action. The appellant requested a hearing, which was scheduled for September 2011, but he subsequently withdrew that request.  The RO thereafter determined that termination of appellant's VA benefits was warranted because the character of his discharge was not honorable for VA purposes.  Based on the foregoing, the due process provisions of 38 C.F.R. § 3.105(d) were complied with.

Turning to the merits, the United States Court of Appeals for Veterans Claims (Court) has set forth a three pronged test to determine whether clear and unmistakable error is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992).

The Court has further stated that a clear and unmistakable error is a very specific and a rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313.

The Court has held that the same clear and unmistakable error standard that applies to a challenge to a prior adverse determination under 38 C.F.R. § 3.105(a) is also applicable in a severance determination under § 3.105(d).  Once service connection has been granted, 38 C.F.R. § 3.105(d) provides that it may be withdrawn only after VA has complied with specific procedures and the Secretary meets his high burden of proof.  See Wilson v. West, 11 Vet. App. 383 (1998); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, § 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as           § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned."); Graves, 6 Vet. App. at 170 (holding that clear and unmistakable error is defined the same under 38 C.F.R. § 3.105(d) as it is under      § 3.105(a)). 

The evidence that may be considered in determining whether severance is proper under section 3.105(d) is not limited to the evidence before the RO at the time of   the initial service connection award.  See Daniels, 10 Vet. App. at 480; cf. Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  The Court has reasoned that because        § 3.105(d) specifically contemplates that a change in diagnosis or change in law         or interpretation of law may be accepted as a basis for severance, the regulation contemplates the consideration of evidence acquired after the original granting of service connection.  The Court also has reasoned that if the Court were to conclude that an award of service connection can be terminated pursuant to § 3.105(d) only on the basis of the law and record as it existed at the time of the award, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record.  See Venturella, 10 Vet. App. at 342-43.

As noted above, the RO's decision to severe service connection for residuals of a right hand injury with amputation to right index finger at proximal tip, fused and deformed long finger at distal joint and atrophy of thumb; PTSD; and Parkinson's disease was based on the determination that his character of discharge was not honorable for VA purposes and is a bar to benefits.  

Given the foregoing, the Board must conclude that the award of service connection for residuals of a right hand injury with amputation to right index finger at proximal tip, fused and deformed long finger at distal joint and atrophy of thumb; PTSD;      and Parkinson's disease did involve clear and unmistakable error, as the evidence establishes that the character of appellant's discharge from service was not honorable for VA purposes and was, therefore, a bar to VA benefits.  Accordingly, severance of service connection for residuals of a right hand injury with amputation to right index finger at proximal tip, fused and deformed long finger at distal joint and atrophy of thumb; PTSD; and Parkinson's disease on the basis of clear and unmistakable error was proper and the appeal is denied.


ORDER

The character of the appellant's discharge for the period of service from July 1964 to January 1970 is a bar to entitlement to VA benefits. 

Severance of service connection for residuals of a right hand injury with amputation to right index finger at proximal tip, fused and deformed long finger at distal joint and atrophy of thumb, was proper.

Severance of service connection for PTSD was proper.  

Severance of service connection for Parkinson's disease was proper.  




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


